Title: Circular to the United States Senators, 1 March 1793
From: Washington, George
To: United States Senators


(Circular)[Philadelphia] March 1st 1793.  
The President of the United States to  Senator for the State of .  
Certain matters touching the public good, requiring that the Senate shall be convened on Monday the 4th instant, you are desired to attend at the Senate Chamber in Philadelphia on that day, then & there to receive & deliberate on such communications as shall be made to you on my part.

George Washington

